FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABINO HERNANDEZ-SOSA,                           No. 10-73816

               Petitioner,                       Agency No. A095-690-218

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Gabino Hernandez-Sosa, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Latter-Singh v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012), and we deny the

petition for review.

      The agency correctly determined that Hernandez-Sosa is not eligible for

cancellation of removal due to his 2004 conviction for making criminal threats

“with intent to terrorize” under California Penal Code § 422. See 8 U.S.C.

§ 1229b(b)(1)(C) (enumerating crimes that bar cancellation relief); Latter-Singh,

668 F.3d at 1162-63 (conviction under California Penal Code § 422 is categorically

a crime involving moral turpitude).

      PETITION FOR REVIEW DENIED.




                                         2                                   10-73816